DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 8-16 recites a series of acts directed to an earth fault in a three-phase power supply. The claims are further analyzed to determine whether it is directed to any judicial exception. The claims recite measuring and storing, at periodically recurring times; determining a space vector representation, determining an earth fault and determining a trapezoidal sum. All these steps are performed using a processor.  
Further, the claims are analyzed as a whole to determine if there are additional limitations recited in the claim such that the claim amounts to significantly more than the mathematical operations. The claims recite:

Claim 8:
Step
Analysis
1. Statutory Category?
Yes. The claim recites a series of steps and, therefore, is a process.

Yes. The claim recites a “measuring step” and “determining step”.  Measuring a storing, at periodically recurring times, a zero voltage occurring at a neutral point and zero currents of the outgoing circuits… determining a space vector…determining an earth fault….determining a trapezoidal sum.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2 – Integrated into a Practical Application?
No. The claim recites one additional element: that a processor is used to perform the measuring and storing at periodically recurring times, a zero voltage occurring at a neutral point and zero currents --- also, determining a space vector representation of the zero currents based on the space vector representation, determining a trapezoidal sum of an active component of the space vector representation of the zero currents.  Accordingly, this additional element does not integrate the abstract idea into a practical 
The claim is directed to the abstract idea.

No. As discussed with respect to step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.



Dependent claims 9-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the recited limitations, considered both individually and as an ordered combination with the claim as a whole, fail to establish to integrate the abstract idea into a practical application:

Claim 9 recites “space vector representation of the zero voltage exceeds a predefined limit value”. The claim which disclose a predefined limit is mere instruction done on a generic computer. This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea. Mere instructions to apply an exception using a generic computer 

Claim 10 recites “space vector representation of the zero currents is not stored until the first time”. The claim which disclose storing, which is merely additional elements of a generic computer component.  This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

For example, Claim 11 recites “space vector representation of the zero currents is not stored until the first time”. The claim which disclose storing, which his merely additional elements of a generic computer component.  This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim 12 recites “space vector representation of the zero voltage must have a predefined minimum value”. The claim which discloses a predefined minimum value is a mere instruction done on a generic computer components. This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.



Claim 14 recites “evaluating trapezoidal sum and having lower minimal limit value and an outgoing display”. The claim which discloses a trapezoidal sum and having lower limit value is a mere instruction done on a generic computer components. This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea.  The claim which discloses outgoing circuit display, which is merely additional elements of a generic computer component.  This additional limitation does not integrate the abstract idea into a practical application and the claim is directed to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.

Claim 15 recites “wherein the predefined variable threshold value is determined from a total capacity of the outgoing circuit connected to a busbar”.  The claim has additional elements, namely outgoing circuits with busbar which does not add to the measurement of the earth fault.  The claim, as a whole, does not integrate the abstract idea to be a practical application.  The claim is not specific to any practical application.  The outgoing circuit and busbar are external to the processor.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  Mere instructions to 


Claim 16 recites “wherein the variable threshold value is determined as a particular percentage of the total capacity of the outgoing circuit connected to the busbar”.  The claim has additional elements, namely outgoing circuits with busbar which does not add to the measurement of the earth fault.  The claim, as a whole, does not integrate the abstract idea to be a practical application.  The claim is not specific to any practical application.  The outgoing circuit and busbar are external to the processor.  Accordingly, this additional element does not integrate the abstract idea into a practical application.  Mere instructions to apply an exception using a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866